Citation Nr: 1107725	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability, to 
include as secondary to a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which in pertinent part denied service connection 
for degenerative arthritis, with sprain, right knee based on a 
finding that no new and material evidence had been submitted to 
reopen the claim.

In November 2009, the Board reopened and remanded the case for 
further development by the originating agency.  


FINDING OF FACT

The Veteran has a current right knee disability, etiologically 
related to service and his service-connected right ankle 
fracture.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
Veteran in substantiating his claim for service connection for a 
right knee disability.

Legal Criteria

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  
Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a non service-connected disability by a service- 
connected disability is also compensable under 38 C.F.R. § 3.310.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
regulation was amended during the course of this appeal to impose 
additional requirements for showing that a non-service connected 
disability was aggravated by one that was service connected.  In 
the instant case, the contention is that the service connected 
ankle disability caused the non-service connected knee 
disability, and the question of aggravation does not arise.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service- 
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512- 
514 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records show that in September 1969, the 
Veteran was treated for a laceration of the right knee and a 
fracture of the right ankle, after being hit by a water trailer.  
X-rays at that time were negative.  Later that month, it was 
noted that his knee was healing well and that his ankle was not 
giving him any problems.  At the time of his discharge in April 
1970, the Veteran's lower extremities were evaluated as normal 
and no right knee or right ankle disability was noted.

During a June 1970 VA examination, range of motion of the right 
knee was normal, there was no tenderness or swelling, and there 
was no evidence of abnormality on X-ray.

Outpatient treatment records from the VA Medical Center in 
Oakland show that in October 1984, the Veteran complained of 
right knee pain.  Physical examination revealed no evidence of 
inflammation or effusion and range of motion was normal except 
for a decrease in motion during extreme flexion.  

X-rays of the right knee taken in March 1991 were again normal.

During a February 1992 VA examination, the right knee was without 
deformity, range of motion was from 0 to 140 degree, and there 
was no instability noted.  The pertinent diagnosis was right knee 
pain.  X-rays taken in conjunction with the examination were 
normal and the examiner noted that there was no change since 
March 1991.

Outpatient treatment records from the VA Medical Center in 
Pittsburgh relating to treatment rendered from November 2003 
through June 2005 reflect ongoing diagnoses of patellofemoral 
pain syndrome and arthritis of the patellofemoral and talotibial 
joints.  

In November 2004, the Veteran's VA physician opined that the 
Veteran's knee pain was "probably secondary to [the Veteran] 
favoring his foot."  

In March 2006, the Veteran's VA physician again diagnosed right 
knee osteoarthritis which he stated was first diagnosed in 1995, 
and indicated that it was "as likely as not due to many years of 
favoring his right leg when walking, given his right ankle 
injury, which is service-connected."

The Veteran also submitted his June 2005 statement and statements 
from his spouse, friend, co-worker, and employer; which were 
received by VA in May 2007.  In her May 2007 statement, the 
Veteran's spouse asserted that the Veteran had experienced right 
knee symptoms since an in-service injury in 1969.

Outpatient treatment records from the VA Medical Center in 
Pittsburgh dated from November 2005 to February 2010 show that 
the Veteran continued to be treated for osteoarthritis of the 
right knee and that his treatment included steroid and Hyalgan 
injections.

In accordance with the Board's remand, the Veteran was afforded a 
VA examination in March 2010 to determine whether the Veteran had 
a right knee disability related to his military service, 
including his service- connected right ankle fracture.  The 
examiner noted that X-rays of the right knee showed degenerative 
osteoarthritis, worse in the patellofemoral compartment and the 
medial compartment.  

The examiner opined that the Veteran's right knee osteoarthritis 
was not etiologically related to his period of active service.  
In rendering his opinion he noted that based on his review of the 
evidence, which showed that the Veteran was able to return to 
active duty within a few weeks; that he finished his tour of duty 
without any issues related to his right knee, that he had a 
normal examination of the knee in 1970, one year after his 
discharge; and that an X-ray in 1991 was negative for findings of 
osteoarthritis; the in-service injury to the Veteran's right knee 
in 1969 was just a laceration and not an injury to the knee 
joint.  He opined further that he did not consider arthritis that 
had its onset more than twenty two years following an injury as 
being proximately due to the injury.

The examiner also opined that the Veteran's right knee 
osteoarthritis was not proximately due to or the result of his 
service-connected right ankle fracture.  In this regard, he noted 
that if the Veteran had favored his right ankle as the March 2006 
VA physician indicated, his gait would have been antalgic 
however, according to the March 2010 examiner, the Veteran's gait 
was essentially normal on examination at that time.  

The examiner also noted that favoring the right ankle and right 
leg would mean staying off of it and having your low back and 
contralateral (opposite) leg bear more of the problem.  
Therefore, he concluded that if the Veteran was going to develop 
arthritis anywhere due to favoring his right leg, it would be on 
the contralateral side (left side), and therefore, it did not 
make sense to attribute right ankle arthritis as the cause for 
ipsilateral knee arthritis (arthritis in the right knee).

During an October 2010 evaluation by RS, MD of the Allegheny 
General Hospital, the Veteran reported that in 1969 a trailer 
full of water fell directly onto his knee, causing a fracture of 
his ankle and subsequent knee problems.  He also reported that he 
continued to have knee and ankle problems.  The physician noted 
that X-rays showed evidence of a previous malunion of the medial 
malleolus as well as significant degenerative changes.  There 
were no fractures or other abnormalities.  The treatment records 
also note that X-rays of the Veteran's right knee from an outside 
facility showed moderate medial joint line narrowing as well as 
moderate patellofemoral arthrosis, with no fractures noted.  The 
physician's impression was right knee medial degenerative joint 
disease and lateral meniscal tear and right medial malleolar 
nonunion and degenerative joint disease.  

RS, MD opined that the Veteran's accident (trailer falling on his 
knee) caused injury and long-term sequelae from the injury.  He 
also opined that the ankle fracture not healing well, caused the 
Veteran to walk abnormally and could have caused further trouble 
to his knee as well as the meniscal pathology he was presented 
with at that time.

The Veteran's currently diagnosed right knee disability is 
manifested by symptoms the Veteran is competent to report.  The 
Board has also considered the credibility of the Veteran's 
contentions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  The record reflects that the Veteran has 
consistently reported that he injured his right knee during an 
in-service accident where a water trailer fell on his knee and 
ankle, and that he has had continuing problems with his right 
knee and ankle since that time.  Accordingly, the Board finds 
that the Veteran's contentions are credible.  

In addition, three physicians, including VA physicians in 
November 2004 and March 2006 and a private physician in October 
2010, have provided medical opinions linking a current right knee 
disability to his service-connected right ankle disability, and 
the October 2010 private physician has provided a medical opinion 
linking a current right knee disability to an in-service injury 
to the right knee.  The October 2010 opinion was based on an 
accurate history and supported by an implicit rationale.

The Veteran and his wife have reported in statements and during 
examinations that he has had problems with his right knee since 
service.  These statements provide competent evidence of a right 
knee injury during active duty and a continuity of symptoms 
since.  They provide a sufficient basis for establishing service 
connection.  Davidson, Jandreau, Barr.  They are buttressed by 
the opinions of the private physician and the VA physicians.  He 
is competent to report the specifics of his injury, and his 
report is supported by the findings that he has a current right 
knee disability.

There is evidence against the claim, inasmuch as the 
contemporaneous record does not document a right knee disability 
for many years after service, and the March 2010 VA examiner 
opined that the Veteran's currently diagnosed osteoarthritis of 
the right knee is not related to service or his service-connected 
right ankle fracture.  The evidence is, however, in at least 
equipoise.  Resolving reasonable doubt in the appellant's favor, 
the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a right knee disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


